*660On consideration whereof it is ordered and adjudged by this court that the judgment of the said circuit court affirming that of the court of common pleas be and the same is hereby reversed with costs. And this court proceeding to render the judgment which the circuit court should have ren- ' dered, it is considered and adjudged that the judgment of the court of common pleas be and is hereby reversed for error in holding the claim set up in the second defense was barred and in instructing the jury to return their verdict.